492



    OFFICE   OF THE A’ITORNEY       GENERAL   OF TElUd
                           AUSTIN




&xmr&lr     EdMa 0.   Ilooraheab
Dirtsiot  Attoraey
TraTlS Couatp
Aumtla,  Tsrr~

War 8lrt
                                                            ,.._
                                                                493   ;.,,


Hanorabla X&In 6. Woorahaad. page 2


     day8 fx-014tha 4rraatlva   data haraor.
     Eafora so engaging in said baslseas,
     safh such dealer shall obtain s license
     therefor, to be lseuad by the County
     Tax Collector o? each coanty in which
     the applicant has a place of bualnass,
     and for each aaparata place of buaiaasa.
     The Comptrollerof Fubllu Acooonts shall
     firnisb said ion44 to the Tsz Colleotcrs.-
     (Un~areaor1n.gours)
          liithregard to the ooaupatlon tax to be
lavtad upon such business by a oltr or munlolpallt~,
section 2 or the above cited lrtlcla.provl&esas
roiloomr:
          "The Coamlssloners'Coart of the
     several oouatlas, as well as matilcipal-
     ltles, shall also hare the power to
     law and oollaot such a tax, equal tc
     one-ball or the smount herein levied.*
          Tha oasesor Gasyell and SIpithv. State, l&6
8. 8. 1159, upholds the talldlt~ and coaatltatlonelity
of an ax4184 tax slml@r In It8 .attrlbata~stp tbs on8
lmolvad hero. The article 18vyiag the tax intolted
ia the ease oltad has been repealed, but wa deem this
authority, In prinoipls, to be controlling hars.
          The tax aaasura uxgar conslderatioab&&z@ a
relldAand eonstltationslaxsrcisa or l*islatlv~s pcuoc,
and 110raats appearing to trrka the merchants in,question
out of the operation and mope of the tax levy above
quoted, but on the coatrary, It apgaerlng that suab mar-
chsats are withir~tha~lattarof the statute, ws are con-
strained to bold that they are and maain in all thin@
liable for the oaanpation tax tharaby levied. "
          Assmslng that the aunialpal~or city tsr la
quastloa hare haa baar,duly levied upon the das@ribad
business in.sa amount aqaal to one-half or the atata
latf, as authorlead and provided bjr section 2 of Article
YCk?d, Varnon*a Annotated Civil Stetutas, haralnsbots
quoted, it muat ronorr that the merchants la quamtloa
                                                            494




Honorable   B&via 0.   Yoorahaad,Pa68 3


would likawlsa be liable for the payirat of suoh tax.
            Truatlng thlr fully answers your lnqul~, we
are,
                                Yours vary truly




              ATTWfEY GENERALOP TEXAS




                                                          COWMl,TEE